Citation Nr: 1732723	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-26 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for service-connected diabetes mellitus type II.

2.  Entitlement to service connection for vascular dementia as secondary to service-connected diabetes mellitus type II.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.

4.  Entitlement to an initial rating in excess of 30 percent for adjustment disorder with depressed mood and other specified sleepwake disorder.

5.  Entitlement to an increased compensable rating for peripheral neuropathy of the left upper extremity, to include the propriety of the reduction in evaluation from 10 percent to 0 percent effective April 1, 2016.



REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  Among his awards and decorations, he is the recipient of the Combat Infantry Badge.

This case comes before the Board of Veterans' Appeals (Board) from June 2009 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In a June 2013 decision, the Board denied entitlement to service connection for posttraumatic stress disorder (PTSD) and remanded the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD for additional development.  

In October 2012, the Veteran testified before an Acting Veterans Law Judge during a hearing by videoconference.  In November 2014, the Board advised the Veteran and his attorney representative that the Board member who conducted that hearing was no longer employed by the Board.  The Veteran elected to have an additional hearing before a Veterans Law Judge and this was provided in April 2015.  

In August 2015, the Board remanded the psychiatric disorder issue as well as the newly perfected issues of entitlement to an increased rating in excess of 20 percent for service-connected diabetes mellitus type II and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability for additional development.  The record reflects substantial compliance with the remand requests.  See Dyment v. West, 13 Vet. App. 141 (1999).

An April 2016 rating decision granted service connection for adjustment disorder with depressed mood and other specified sleepwake disorder, assigning a 30 percent rating effective April 6, 2009, and reduced the evaluation of peripheral neuropathy of the left upper extremity from 10 percent to 0 percent effective April 1, 2016.  In August 2016, the Veteran filed a notice of disagreement appealing for a rating higher than 30 percent for the psychiatric disability and a rating higher than 0 percent for peripheral neuropathy of the left upper extremity.

In October 2016, the Veteran testified before the undersigned Veterans Law Judge during a hearing by videoconference.  At that time, the Veteran raised the issue of entitlement to service connection for vascular dementia as secondary to service-connected diabetes mellitus type II.  As the vascular dementia is asserted as a complication of diabetes, the Board has determined that this issue is inextricably intertwined with the issue of entitlement to an increased rating for diabetes currently on appeal.  Thus, the Board has added this issue as an additional subject for appellate consideration.  

In December 2016, the Veteran submitted additional evidence with a waiver of RO review.  Thus, the Board will consider the evidence in the first instance.

In March 2017, the Board advised the Veteran and his attorney representative that the Veterans Law Judge who conducted the October 2016 hearing was no longer employed by the Board and of his right to have another optional hearing.  The Veteran elected not to have an additional hearing.  While the Board erred in citing to the October 2016 hearing instead of the April 2015 hearing, the Veteran was nevertheless notified that a Veterans Law Judge who held a prior hearing was no longer employed by the Board and given the opportunity to have another hearing.  Thus, the Board finds that the Veteran is not prejudiced by that error.

In this decision, the Board denies an increased rating for diabetes mellitus type II.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diabetes mellitus type II requires oral hypoglycemic agents and a restricted diet, but not insulin or regulation of activities.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the duty to notify requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in February 2012.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination to determine the nature and severity of his disability in March 2012 and obtained an opinion based on the evidence of record in October 2015.  The Board finds the examination report and opinion to be thorough and adequate.  The March 2012 examiner interviewed and examined the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  The October 2015 examiner reviewed all the evidence of record and provided an opinion on the current severity of the Veteran's disability.

In the August 2015 remand, the Board noted that the Veteran was last examined by VA for his diabetes in March 2012 and requested an examination to determine the current extent of his condition.  While the Veteran was not afforded an examination, a VA examiner reviewed the claims file and provided the requested assessment of the Veteran's current condition.  The examiner stated that the Veteran is prescribed oral hypoglycemic agents and does not require regulation of activities as part of medical management of diabetes.  Thus, the Board reiterates that there has been substantial compliance with the remand requests.  See Dyment, 13 Vet. App. 141.

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, all of the evidence must evaluated to the end that all decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the Veteran is requesting an increased rating for a service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that the Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

In this case, VA received the Veteran's claim for an increased rating for his diabetes mellitus type II in December 2011.

The Veteran's diabetes mellitus type II has been rated at 20 percent under Diagnostic Code 7913.  38 C.F.R. § 4.119 (2016).  

Under Diagnostic Code 7913, a 100 percent rating is warranted for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  A 60 percent rating is warranted for diabetes requiring insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 40 percent rating is warranted for diabetes requiring insulin, a restricted diet, and regulation of activities.  38 C.F.R. § 4.119.

Thus, to warrant an increased rating in excess of 20 percent, the Veteran's diabetes must require insulin and regulation of activities, which is defined as the avoidance of strenuous occupational and recreational activities.  However, the record does not show that the Veteran's diabetes requires insulin or regulation of activities.  

At the March 2012 VA examination, the Veteran indicated that he requires oral hypoglycemic agents but not insulin or regulation of activities as part of medical management of diabetes.  The examiner indicated that the Veteran had not had any episodes of ketoacidosis or hypoglycemic reactions that required hospitalization over the past 12 months.  The examiner indicated that the Veteran did not have any recognized complications of diabetes.  The examiner relayed the Veteran's report that he used to get weak and tired at work, which he attributed to his diabetes, and that would slow him down as he had to take breaks during those times.

In October 2015, a VA examiner reviewed the Veteran's claims file, including his current VA treatment records, and indicated that the Veteran is prescribed oral hypoglycemic agents but does not require regulation of activities as part of medical management of diabetes.  The examiner indicated that the Veteran had not had any episodes of ketoacidosis or hypoglycemic reactions that required hospitalization over the past 12 months.  The examiner indicated that the Veteran did not have any recognized complications of diabetes.  The examiner indicted that the Veteran's diabetes does not impact his ability to work.

At the October 2016 hearing, the Veteran indicated that he has been able to manage his diabetes without insulin and does not need to regulate his activities.  His spouse indicated that he has kept his diabetes under very good control.

In December 2016, a private physician reviewed the Veteran's claims file and concluded that the Veteran has substantial clinical evidence for complications of diabetes, including diabetic peripheral neuropathy and erectile dysfunction, and has experienced all of the major complications of diabetes including weight loss and hypoglycemic reactions.  The physician stated that a 100 percent rating was warranted.

Given the above, the Board finds that the Veteran's diabetes mellitus type II requires oral hypoglycemic agents and a restricted diet, but not insulin or regulation of activities.  Thus, an increased rating is not warranted.  

While the Board notes the private physician's statements regarding the severity of the Veteran's diabetes, peripheral neuropathy and erectile dysfunction are already separately rated, and the objective evidence does not show that the Veteran meets the criteria for the next higher rating, namely the need for insulin and regulation of activities.

The Board has considered whether any other rating criteria may enable an increased rating.  However, there are no other relevant diagnostic codes for consideration.  The Veteran has been separately rated for erectile dysfunction and peripheral neuropathy of the left upper extremity.  However, the rating for erectile dysfunction is not before the Board, and the rating for peripheral neuropathy is being remanded.

In conclusion, an increased rating in excess of 20 percent for diabetes mellitus type II is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the schedular evaluation is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2016).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  Id.; 38 C.F.R. § 3.321(b)(1).

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected diabetes mellitus type II, but the medical evidence reflects that those manifestations are not present in this case.  Also, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, which are the requirement of oral medications and a restricted diet.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.


ORDER

An increased rating in excess of 20 percent for diabetes mellitus type II is denied.


REMAND

An April 2016 rating decision granted service connection for adjustment disorder with depressed mood and other specified sleepwake disorder, assigning an initial 30 percent rating, and reduced the evaluation of peripheral neuropathy of the left upper extremity from 10 percent to 0 percent effective April 1, 2016.  The Veteran filed a timely notice of disagreement in August 2016.  Broadly construing the notice of disagreement, the Board observes that the Veteran is appealing for both restoration of the 10 percent rating for peripheral neuropathy of the left upper extremity as well as an increased rating for the disability.  While the Board notes that the AOJ already has acknowledged the Veteran's notice of disagreement, the Board is required to remand the issues for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Veteran asserts that he has vascular dementia secondary to service-connected diabetes mellitus type II.  In that regard, a January 2016 VA neuropsychological evaluation report concluded that some features of the Veteran's dementia were more consistent with Alzheimer's disease while other features were more consistent with vascular dementia.  As such, the record is unclear as to whether the Veteran has vascular dementia and, if so, whether it is related to his diabetes mellitus type II.  Thus, the AOJ should afford the Veteran a VA examination to obtain an opinion on the matter.

Prior to the examination, the AOJ should obtain any outstanding medical records.  The record contains VA treatment records through April 2016.  Thus, the AOJ should obtain any treatment records since that time.

As the remand of the above claims could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the TDIU claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case on the issues of entitlement to an initial rating in excess of 30 percent for adjustment disorder with depressed mood and other specified sleepwake disorder, and entitlement to an increased compensable rating for peripheral neuropathy of the left upper extremity, to include the propriety of the reduction in evaluation from 10 percent to 0 percent effective April 1, 2016.  Advise the Veteran that a timely substantive appeal is necessary to perfect the appeal to the Board.  If the appeal is perfected, then return the case to the Board.

2.  Obtain any VA treatment records since April 2016.

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his dementia.  The examiner should review the claims file and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has vascular dementia, or any other form of dementia, that was caused or aggravated (worsened beyond the natural progress of the disease) by service-connected diabetes mellitus type II.  The examiner should provide a complete rationale for all conclusions.

4.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


